Finding ourselves in a new
century and in a new millennium, it is natural to review
what we have done right and to meditate also on what
we could have done better. The United Nations is the
forum and the system that allows us to contemplate the
status of the world's development from the widest
possible perspective.
Latvia is small, but the success of our democracy
and the success of our efforts at European integration
will have a strong positive effect on the destiny of the
Baltic Sea region. The success of an Organization like
the United Nations can be measured by how its work
has affected the lives of individual people in all
countries. In the age of globalization the challenge we
7

collectively face is to ensure that all can be
beneficiaries.
As a result of the revolution in information
technology, the world has grown smaller. Nations and
people are closer to each other than ever before. This
underlines the importance of the principle of
universality. Today the decisions taken in one part of
the globe affect people and nations all around the
world. This calls for wider representation and, in the
case of the United Nations, for the reform of the
Security Council, which needs to be carried out to
reflect the present political and economic realities.
To respond to modern challenges, the United
Nations needs both political will and courage. In this
regard, I would like to express my appreciation to the
Secretary-General for his efforts in strengthening and
modernizing the Organization through its reforms.
The United Nations also needs to be better
equipped to prevent and manage conflicts.
Unfortunately, the demand for peacekeeping is still
high. The Member States, both individually and
collectively, must do more to meet this demand. Latvia
has done its best to make its practical contribution to
peace and security. During the past year Latvia's
peacekeepers have been present in Bosnia and
Herzegovina and Kosovo as a part of North Atlantic
Treaty Organization-led forces. In accordance with the
United Nations decision to extend the mandate for the
operation in Kosovo, Latvia will continue its
participation and will allocate more resources for
peacekeeping operations in next year's budget.
As a future member of the European Union,
Latvia attaches great importance to the development of
a common European security and defence policy that
will increase the European capabilities in conflict
prevention and crisis management. We are willing to
contribute our forces and to participate in European
Union operations.
To provide the United Nations with proper tools
for peacekeeping, the reforms of the scale of
contributions must be implemented to reflect the
capabilities and responsibilities of every Member State.
At the same time, the United Nations must ensure that
the resources are spent wisely and operations managed
properly. For its part, Latvia is considering a review of
its contribution to the peacekeeping budget with a view
to gradually increasing its share.
Human rights must remain high on the agenda of
the United Nations in the twenty-first century. As a
member of the Commission on Human Rights and its
Bureau, Latvia remains strongly committed to the
strengthening of the United Nations human rights
mechanisms. In particular, the role of the Office of the
United Nations High Commissioner for Human Rights
and its programmes, including the development of
national capacities for the promotion and protection of
human rights, should be strengthened.
Latvia remains committed to the establishment of
the International Criminal Court. We welcome the
efforts of its Preparatory Commission in tackling the
task of finalizing the texts of the rules of procedure and
evidence, and the elements of crime, in a timely
manner. Those who commit crimes against humanity
must not go unpunished.
Fifty years of foreign occupation left us with a
heavy social, economic and psychological burden.
From the time of our return to independence in 1991,
Latvia has made every effort to overcome this legacy.
To be successful in the new millennium, we need the
consolidated input of all our people, regardless of their
occupation, ethnicity or place of residence. That is why
the Latvian Government has elaborated its programme
of integration of society. This is an experiment and in
many ways unique. The integration programme is our
vision of how our society can function most effectively
on the basis of democracy and respect for human
rights.
This programme complements the integration
measures being implemented through education with
the help of the United Nations Development
Programme. The programme will increase public
participation and it will reduce differences among the
various regions of Latvia. It is a sign of Latvia's
readiness to explore new ways of improving the living
standards and the social climate.
Latvia's international role has grown in the past
decade of freedom. Each year we are able to do more
for the people of Latvia and the international
community. With the beginning earlier this year of
talks for European Union membership, Latvia entered a
new phase in its international relations. This November
Latvia will assume the presidency of the Council of
Europe  our first presidency in a pan-European
organization.
8

Latvia is determined to participate even more
actively in the work of the United Nations. Therefore
Latvia has put forward its candidacy to be a non-
permanent member of the Security Council for the
period of 2006 to 2007. I believe Latvia is ready to
assume this high responsibility.
It is an honour to present Latvia's perspective
here today at the outset of the fifty-fifth session of the
General Assembly. I wish all of us a very useful and
productive session.
